Citation Nr: 1507670	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for anxiety disorder.

4.  Entitlement to service connection for treatment purposes only under 38 U.S.C.A. Chapter 17 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to February 1992.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2011 rating decision, by the Denver, Colorado, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for PTSD, service connection for major depression, service connection for an anxiety disorder, and service connection for treatment purposes only under 38 U.S.C.A. Chapter 17 for posttraumatic stress disorder (PTSD).  He perfected a timely appeal to that decision.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA). A review of the Virtual VA does not reveal any additional documents pertinent to the present appeal.  

FINDINGS OF FACT

1.  The Veteran has diagnosed PTSD.  

2.  The evidence demonstrates that the Veteran's PTSD, major depression and anxiety are related to traumatic events that occurred during his military service.  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for PTSD, major depression, and anxiety have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).  

2.  In light of the assignment of the grant of service connection for PTSD, major depression, and anxiety on the basis of incurrence during active service, the Veteran's claim of entitlement to service connection for PTSD for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702 (West 2002) is dismissed as moot.  38 U.S.C.A. § 1702 (West 2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in May 2010, August 2010, and October 2010 from the RO to the Veteran which were issued prior to the RO decision in June 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board notes that the Veteran's service treatment records are unavailable.  In July 2010, the National Personnel Records Center (NPRC) indicated that the records either didn't exist or they were not located at NPRC.  Many subsequent attempts were made to obtain the service medical records, to no avail; all of those attempts have been documented in the record.  Specifically, in a September 2010 memorandum, the RO set forth all the steps that were taken in an attempt to obtain the Veteran's STRs.  The RO determined that all efforts to obtain the needed military information have been exhausted; further attempts would be futile and that, based on those facts, the records are unavailable.  

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran underwent a VA examination in December 2010, with an addendum opinion issued in March 2011; reports of these examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are adequate, as they were predicated on consideration of all of the pertinent evidence of record, to include statements regarding the in-service stressor, and document that the examiner conducted a full examination of the Veteran and review of the claims file and fully understood the questions posed by the AOJ.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  See 38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The record indicates that the Veteran served on active duty from September 1989 to February 1992.  The Veteran's DD Form 214 and DD Form 215 indicate that he was awarded the National Defense Service Medal, the Southwest Asia Service Medal with 3 bronze service stars, and the Kuwait Liberation Medal.  The DD Form 214 also shows that the Veteran's military occupational specialty (MOS) was as military police.  The available service treatment records (STRs) are completely silent with respect to any complaints or findings of a psychiatric disorder.  

Of record are copies of the Veteran's military personnel records.  Among these records is the report of Counseling, dated April 21, 1990, at that time, it was noted the Veteran's company was in Panama.  The supervising officer noted that the Veteran was cautioned about alcohol and noted that trouble was brewing in Panama City and he didn't want to "get caught short."  

The Veteran's claim for service connection for PTSD, chronic depression and anxiety (VA Form 21-526) was received in May 2010.  Submitted in support of the claim were treatment reports from Dr. Richard D. Marciniak, dated from October 2009 to March 2010.  During an initial psychiatric visit in October 2009, it was noted that the Veteran was seen by a Dr. Sanford three years ago and had been taking medication; he was going through a divorce and was having problems with depression.  The examiner noted that the Veteran had had problems with depression, anxiety, social isolation, irritability, intermittent panic attacks, flashbacks, and nightmares for which he has "self-medicated" with alcohol for nearly 20 years.  It was further noted that the Veteran attributed his problems to violence and atrocities that he witnessed while in the military serving in the police action in Panama in 1989.  Following a mental status examination, the examiner reported that the Veteran suffers from chronic depression and anxiety associated with PTSD.  

Also submitted in support of the claim was a statement of stressors (VA Form 21-9781), dated in June 2010, wherein the Veteran reported that he was part of a patrol that was dispatched to a civilian shooting incident; upon arrival, he noticed that the first victim was shot once through the chest, and was lying on her back with eyes and mouth wide open.  The Veteran indicated that they heard a groan from inside the house and, upon further investigation, they found a second victim who had been shot multiple times.  The Veteran stated that there was blood everywhere; the victim appeared to have been shot under the chin and the bullet was lodged in his left eye.  They tried to control the bleeding as best as they could and drove the victim to the hospital, where he later died from his wounds.  The Veteran sated that the crime scene was horrific and has continued to plague his thoughts from time to time.  

The Veteran reported another stressful incident that occurred when he was dispatched to an accident scene where a victim was pinned under a truck.  When they arrived, he noticed that a garbage truck had flipped on its side and the driver was airlifted to EACHER.  The Veteran recalled seeing a par of legs sticking out from under the truck; it was obvious that the individual was dead.  They were sent to the B-Street gate to escort the coroner to the scene; and, upon their return, the coroner had to pull the victim from under the truck out of the dirt.  He remembered that the victim seemed to have been sand blasted as all the skin and hair from his head and neck was missing due to the truck flipping on him and dragging him underneath; his head was folded back and under his upper torso was folded back under his legs.  He will never forget the site of that accident and he continues to think about it almost every day.  

Received in June 2010 was a treatment report from Dr. Richard D. Marciniak, dated in October 2009, indicating that the Veteran was a former patient of Dr. Sanford three years ago and had been followed for a couple of years for treatment of depression while he was going through a divorce.  It was noted that the Veteran has had problems with depression, anxiety, social isolation, irritability, intermittent panic attacks, flashbacks, and nightmares for which he has "self-medicated" with alcohol for nearly 20 years.  He attributed his problems to violence and atrocities witnessed while in the military serving in the police action in Panama in 1989.  Following a mental status examination, the examiner reported diagnoses of PTSD, dysthymia and alcohol abuse; the examiner stated that the Veteran suffers from chronic depression and anxiety associated with PTSD and he clearly abuses alcohol.  

Also received in June 2010 were treatment records from Dr. James A. Zimmer, dated from November 2006 to April 2010.  These records do not reflect any complaints or diagnoses of a psychiatric disorder.  

Of record is a response from the National Personnel Records Center (NPRC), 3101 print, dated August 9, 2010, indicating that the records either do not exist or the records are not located at NPRC.  

Of record is an email message from the Chief of Customer Service Division at the VA Records Management Center, dated August 11, 2010, indicating they had conducted several searches of the facility and were unable to locate the Veteran's STRs.  If the STRs are located in future, they would be forwarded to the RO.  

Of record is a memorandum, dated in September 2010, wherein the RO determined that the Veteran's service treatment records for the period from September 1989 to February 1992 were unavailable for review.  It was noted that all procedures to obtain the service records had been correctly followed.  All efforts to obtain the needed military information had been exhausted and further attempts would be futile.  

Received in September 2010 were treatment records from Colorado Springs Vet Center, dated from October 2009 to June 2010.  Among these records is a psychiatric assessment, performed in December 2009, at which time it was noted that the Veteran presented with depression, anxiety, severe panic attacks, nightmares and reporting only sleeping 3 hours a night.  He also reported social isolation, irritability and flashbacks for which he has "self-medicated" with alcohol for nearly 20 or so years.  The Veteran reported that his children started asking about his military experience and he began to have intense nightmares.  He denied current suicidal or homicidal ideations.  It was noted that the Veteran had two combat tours one in Panama and the other in the Persian Gulf; he reported that Panama was the worst.  The Veteran indicated that Panama was very intense as their duties included joint patrols with locals but there was a language barrier; his first call he went on a woman was found dead with her boyfriend and both had been shot multiple times.  He also responded to a call where a 15 or 16 year old hung himself.  He was bothered by thoughts of images from Panama and most nightmares are related to this event.  The assessment was PTSD, dysthymia and alcohol abuse.  

Of record is a memorandum, dated in November 2010, wherein the RO determined that the Veteran's original personnel records for the period from September 1989 to February 1992 were unavailable for review.  It was noted that all procedures to obtain the service records had been correctly followed.  All efforts to obtain the needed military information had been exhausted and further attempts would be futile.  

The Veteran was afforded a VA examination in December 2010.  It was reported that the Veteran was stationed in Panama; there was no public police force, so the US military handled things.  The Veteran reported that it was like the TV show COPS times 100 doing riot control.  The Veteran related that on one call, they found several bodies; the first one was a woman who had been shot through the chest and her eyes and mouth were still open.  He noted that her boyfriend was shot under the chin and the bullet was lodge in his eye.  The Veteran reported another incident in Ft. Carson when a garbage truck ran over a guy and dragged him; the coroner had to pull the body pieces out from under the truck.  The Veteran reported problems with depression, anxiety and insomnia.  The examiner noted that, during the incident, the Veteran believed that his life was threatened, and he believed that he could get physically injured.  Following a mental status examination, the pertinent diagnoses were PTSD, moderate-severe, chronic; major depression, recurrent episode, severe without psychotic features, and alcohol dependence.  The examiner noted that the Veteran's depressive symptoms are co-morbid with his PTSD; his depressive disorder is a result of his traumatic stressors leading to a diagnosis of PTSD.  The examiner stated that the Veteran's stressors are more likely than not directly related to his military police experience in Panama, combat experience in Iraq, and his fear of hostile military or terrorist activity.  

Subsequently, the VA examiner was asked to provide an opinion as to whether the Veteran's PTSD is related to fear of hostile military or terrorist activity while in an area of combat or if the PTSD was specifically linked to the witnessing of the claimed stressful events in service.  In an addendum to the above examination, dated in March 2011, the VA examiner stated that the Veteran's PTSD is linked to the witnessing of the claimed stressful events while in the service.  

Of record is a formal finding on a lack of information required to verify stressors in connection with the Veteran's claim, dated in May 2011.  In that memorandum, the RO determined that the information required to verify the stressful events described by the Veteran is insufficient to send to the JSRRC and/or insufficient to research the case for a military record.  It was noted that all procedures to obtain the information from the Veteran had been followed. Evidence of written and telephonic efforts to obtain the records was in the file. All efforts to obtain the needed information had been exhausted.  

III.  Legal analysis.

Service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

For certain chronic disorders, to include psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010).  

The veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  S/C-PTSD.

After review of the evidentiary records, the Board finds that the criteria to establish entitlement to service connection for PTSD have been met.  Specifically, the December 2010 VA examination was conducted by a VA psychologist who provided a diagnosis of PTSD, and attributed the Veteran's PTSD symptoms to an in-service stressor.  (See December 2010 VA examination which reflects that the in-service stressor was based on an incident where the Veteran was sent on a call, they found several bodies; the first one was a woman who had been shot through the chest and her eyes and mouth were still open, and her boyfriend was shot under the chin and the bullet was lodge in his eye.  The Veteran believed that his life was threatened, and he believed that he could get physically injured. )  The examiner stated that the Veteran currently suffers from PTSD and depression which are more likely than not the result of his military experience and trauma.  In summary, the Veteran has a current diagnosis of PTSD rendered by a VA psychologist, and his PTSD symptoms have been related by the psychologist to an in-service stressor which involved the Veteran's fear of hostile military or terrorist activity.  75 Fed. Reg. 39843 -52 (July 13, 2010).  

The Board notes that questions have been raised regarding the Veteran's in-service stressor and whether it is consistent with the places, types, and circumstances of his service.  However, while the record contains no documentation of the reported incident, the Veteran's personnel records clearly noted that he was assigned to a military police company, and that he was stationed in Panama.  Moreover, in the counseling assessment during service in April 1990, the Veteran's commanding officer cautioned him about alcohol and noted that trouble was brewing in Panama City and told him that he didn't want to "get caught short."  

Although there is no suggestion in the official records that the Veteran ever served in Panama, he is competent to say that he did, and his statements have been corroborated.  While silent, the available record does not directly contradict the Veteran's assertion that he was in fact in Panama.  In any event, the Board finds that, with resolution of reasonable doubt resolved in the Veteran's favor, his in-service traumatic experience is consistent with the places and circumstances of his service.  His being in Panama is not unlikely.  Consequently, providing the Veteran with the benefit of the doubt, and given that the Veteran is competent to report that he went to Panama, and that the personnel records corroborating the fact that there was trouble looming in the streets of Panama, the Board finds that the circumstances of his service are likely consistent with his in-service stressor.  Based on the above analysis, service connection for PTSD is warranted.  It is noteworthy that the VA examiner stated that depression and anxiety are symptoms of the Veteran's PTSD.  

Accordingly, the Board finds that the final requirement for service connection for PTSD, sufficient evidence of the actual occurrence of one of the Veteran's reported stressors, is also reasonably satisfied.  

In light of the foregoing, the Board finds that the evidence of record supports a finding that the Veteran has PTSD that is related to traumatic experiences in service; and, that he suffers from depression and anxiety, which are symptoms of his PTSD.  Under such circumstances, the benefit of the doubt is awarded to the Veteran. 38 U.S.C.A. § 5107(b).  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection is warranted for his PTSD, depression, and anxiety disorder.  See 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  S/C-PTSD for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702 (West 2002). 

For the purposes of establishing eligibility for VA medical care, any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702 (West 2002).  

As discussed in detail above, the Board has found that the Veteran's PTSD, major depression and anxiety was incurred in the active military, naval, or air service. Therefore, consideration for treatment purposes of whether the Veteran should be deemed to have incurred a psychiatric disorder in the active military, naval, or air service on the basis that he developed an active psychosis within two years after discharge or release from active military, naval, or air service is no longer warranted.  The appeal as to this issue is dismissed as moot.  See Smith (Irma) v. Brown, 10 Vet. App. 330, 334 (1997) [dismissal is the proper remedy to employ when an appeal has become moot].  


ORDER

Service connection for PTSD, major depression, and anxiety is granted.  

Entitlement to service connection for PTSD for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702 is dismissed as moot.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


